Citation Nr: 9910339	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  97-30 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for service connected 
left ear hearing loss, currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for tinnitus of the 
left ear, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1961 to May 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran an increased rating for his 
left ear hearing loss, at the time rated 10 percent 
disabling.  The veteran was also denied a compensable rating 
for left ear tinnitus.  He in turn filed a timely notice of 
disagreement, initiating this appeal.  

In the course of the veteran's appeal, he was granted a 
compensable rating of 10 percent for his service connected 
left ear tinnitus.  However, since there has been no clearly 
expressed intent on the part of the veteran to limit his 
appeal to entitlement to a specified disability rating, the 
VA is required to consider entitlement to all available 
ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  Accordingly, the increased rating issue for left ear 
tinnitus remains in appellate status.

Also, in his September 1997 VA Form 9 substantive appeal, the 
veteran requested a personal hearing before a hearing officer 
at the RO.  Subsequently, the veteran's accredited 
representative verbally withdrew that request at a conference 
with RO personnel.  In a February 1999 written statement, the 
veteran confirmed the withdrawal of his hearing request.  
These actions are accepted by the Board as a valid 
withdrawal, and the appeal will continue based on the 
evidence of record.  38 C.F.R. § 20.702(e) (1998).  



FINDINGS OF FACT

1.  Application of the prescribed rating criteria to the 
veteran's hearing examination results of May 1998 yields a 
numerical score of level XI hearing loss for the veteran's 
left ear; hearing loss for the veteran's right ear does not 
equate to total deafness under the prescribed rating 
criteria.  

2.  The veteran's current rating of 10 percent for his 
tinnitus of the left ear represents the maximum schedular 
rating for that disability.  

3.  There are no exceptional factors resulting from the 
veteran's tinnitus of the left ear productive of an unusual 
disability picture.  


CONCLUSIONS OF LAW

1.  An increased rating for the veteran's hearing loss of the 
left ear is denied.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.85 et seq., Diagnostic 
Codes 6100-6110 (1998).  

2.  An increased rating for the veteran's tinnitus of the 
left ear is denied. 38 U.S.C.A. §§ 1155, 1160 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.85 et seq., 
Diagnostic Code 6260 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks increased ratings for his service connected 
hearing loss and tinnitus, both of the left ear.  A VA 
audiological examination was afforded him in February 1997, 
with pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
70
N/A
65
LEFT
45
85
90
N/A
100

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 32 percent in the left ear.  

Another VA audiological examination was afforded the veteran 
in March 1997.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
70
65
65
LEFT
60
75
95
90
100

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 52 percent in the left ear.  


A third VA audiological examination was afforded the veteran 
in April 1997.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
70
70
65
LEFT
30
80
95
100+
100+

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 26 percent in the left ear.  

Based on these examination results, the RO, in a May 1997 
rating decision, denied the veteran increased ratings for his 
service connected hearing loss and tinnitus, both of the left 
ear.  He filed a notice of disagreement in June 1997.  

A fourth VA audiological examination was afforded the veteran 
in May 1998.  At that time, his pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
70
65
70
LEFT
65
80
100
100+
100+

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 32 percent in the left ear.  
The veteran also complained of frequent intermittent tinnitus 
in the left ear.  This occurs 2-3 times per day, according to 
his report.  

In an August 1997 rating decision, the RO granted the veteran 
a compensable rating of 10 percent for his left ear tinnitus.  
No change was made to his 10 percent rating for left ear 
hearing loss.  The claim was then forwarded to the Board.  


Analysis

The veteran's claims for increased ratings for his left ear 
hearing loss and tinnitus are well grounded, meaning 
plausible.  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that if a veteran claims that a service-
connected disability has become worse, then the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  In 
cases where, after a careful consideration of all evidence, a 
reasonable doubt arises as to the degree of disability, that 
reasonable doubt must be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998).  

I.  Increased rating - left ear hearing loss

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes 11 auditory 
acuity levels from level I for essentially normal acuity 
through level XI for profound deafness.  In situations where 
service connection has been granted only for defective 
hearing involving one ear, and the appellant does not have 
total deafness in both ears, the hearing acuity of the non-
service-connected ear is considered to be normal.  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the service-connected ear is at level X or 
XI.  Only when the veteran displays total deafness 
bilaterally will his service connected unilateral hearing 
loss be rated as if it were service connected bilateral 
hearing loss.  38 U.S.C.A. § 1160(a) (West 1991); 38 C.F.R. 
§ 4.85, 4.87, Tables VI and VII, Diagnostic Codes 6100 to 
6110 (1998).  At this time, the veteran does not have total 
deafness in his non-service connected right ear.  

At present, the veteran has undergone four VA audiological 
examinations since February 1997.  In light of 38 C.F.R. 
§§ 4.3 and 4.7, the examination resulting in the highest 
possible rating for the veteran will be used for ratings 
purposes; i.e., the May 1998 VA audiological examination, 
which is also the most current examination.  

At the time of the May 1998 VA examination, the veteran had 
an average pure tone decibel loss at 1,000, 2,000, 3,000, and 
4,000 hertz of 95 decibels, with a 32 percent correct speech 
recognition score, in the left ear.  The veteran had an 
average pure tone decibel loss of 60 decibels in the right 
ear, with a 76 percent correct speech recognition score; as 
is noted above, the hearing in that ear must be treated as 
normal for rating purpose, as the veteran does not have total 
deafness of both ears.  These test results correspond to 
auditory acuity level XI in the left ear under 38 C.F.R. 
§ 4.87, Table VI; such results warrant a 10 percent rating 
for left ear hearing loss. 38 C.F.R. § 4.87, Table VII, 
Diagnostic Code 6100.  Hence, the evaluation assigned for the 
veteran's left ear hearing loss by the RO is proper.  The 
preponderance of the evidence is against the claim for an 
increased evaluation for left ear hearing loss, and the claim 
must be denied.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left ear hearing loss has not 
required frequent periods of hospitalization; nor is it shown 
by the evidence to present marked interference with 
employment.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted at 
present.  While the veteran has stated his hearing loss 
interferes with his employment as a construction supervisor, 
he has not otherwise submitted evidence tending to show that 
this disability is unusual, or causes marked interference 
with work other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an increased rating for his service 
connected left ear hearing loss, and for that reason the 
claim must be denied.  

II.  Increased rating - left ear tinnitus

The veteran also seeks an increased rating for his tinnitus 
of the left ear.  Currently, this is rated as 10 percent 
disabling under 38 C.F.R. § 4.87a, Diagnostic Code 6260.  
Under this diagnostic code, a 10 rating will be awarded for 
tinnitus which is persistent as a symptom of head injury, 
concussion, or acoustic trauma.  A 10 percent rating 
represents the maximum schedular rating available under this 
diagnostic code.  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1998).  Notwithstanding this fact, consideration has also 
been given to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the appellant.  The evidence discussed herein 
does not show that the service connected disability at issue 
presents such an unusual or exceptional disability picture as 
to render impractical the application of the regular 
schedular standards.  In particular, the veteran's left ear 
tinnitus has not required frequent periods of 
hospitalization; nor is it shown by the evidence to present 
marked interference with employment.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted at present.  While the veteran 
has stated his tinnitus interferes with his employment as a 
construction supervisor, he has not otherwise submitted 
evidence tending to show that this disability is unusual, or 
causes marked interference with work other than as 
contemplated within the schedular provisions discussed 
herein.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an increased rating for his tinnitus 
of the left ear, and for that reason his claim must be 
denied.  


ORDER

1.  An increased rating for the veteran's service connected 
left ear hearing loss is denied.  

2.  An increased rating for the veteran's service connected 
left ear tinnitus is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

